Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
Lindsay discloses, in Figure 1, an arrangement, comprising: a direct current power network (10) with a plus pole and a minus pole (Paragraph 0043); two series capacitors (C3 and C4), a first outer tap being connected to the plus pole via a first power line (S3, S4 power line), a second outer tap being connected to the minus pole via a second power line (power line connected to V2 and C4) and a middle tap is connected to ground (C3, C4 node is connected to ground via load 20); a circuit switch (S4) arranged in at least one of the first (S3, S4 power line) and the second power line; a circuit switch control unit (16) configured to open the circuit switch upon overcurrent and/or upon manual intervention (Paragraph 0048); a switchable high ohmic path (S5) in at least one of the first and the second power line, which bypasses a) a switchable low ohmic path in the least one of the first and the second power line or b) the circuit switch (Paragraph 0047), 
but does not disclose a load control unit configured to measure a total voltage of the two series capacitors as a measured total voltage and to switch on the high ohmic path and to switch off the low ohmic path in case a) or to switch on the high ohmic path and to switch off the circuit switch in case b) if the measured total voltage is below a first threshold voltage, and to switch on the low ohmic path in case a) or to switch on the circuit switch in case b) if the measured total voltage is equal or above the first threshold voltage or above a higher second threshold voltage, the first threshold voltage and the second threshold voltage being set below a voltage of the direct current power network between the plus pole and minus pole; and a balance control unit configured to measure a capacitor voltage of each 
In regard to Claim 3:
Lindsay discloses, in Figure 1, a circuit breaker, comprising: a first breaker input terminal (V2 connected to S3) configured to connect a plus pole of a direct current power network (10) and a second breaker input terminal (V2 connected to C4) configured to connect a minus pole of the direct current power network (10); a first breaker output terminal configured to connect a first outer tap (C3 tap) of two series capacitors (C3, C4) and a second breaker output terminal configured to connect a second outer tap (C4 tap) of the two series capacitors (C3, C4); a first breaker current path connecting the first breaker input terminal and the first breaker output terminal and a second breaker current path connecting the second breaker input terminal and the second breaker output terminal (Paragraph 0043); a circuit switch (S3, S4) arranged in at least one of the first and the second breaker current paths; a circuit switch control unit (16) configured to open the circuit switch upon an overcurrent and/or upon manual intervention (Paragraph 0048); a switchable high ohmic path (S5) in at least one of the first and the second breaker current paths, which bypasses a) a switchable low ohmic path in the least one of the first and the second breaker current paths or b) the circuit switch (Paragraph 0047); 
but does not disclose a load control unit configured to measure a total voltage between the first breaker output terminal and the second breaker output terminal as a measured total voltage and to switch on the high ohmic path and to switch off the low ohmic path in case a) or to switch on the high 
In regard to Claim 9:
Lindsay discloses, in Figure 1, a precharging device, comprising: a first precharger input terminal (V2 connected to S3) configured to connect a plus pole of a direct current power network (10) and a second precharger input terminal (V2 connected to C4)  configured to connect a minus pole of the direct current power network (10); a first precharger output terminal configured to connect a first outer tap (C3 tap) of two series capacitors (C3, C4) and a second precharger output terminal configured to connect a second outer tap (C4 tap) of the two series capacitors (C3, C4); a first precharger current path (S3, S4 path) connecting the first precharger input terminal and the first precharger output terminal and a second precharger current path (current path connected to c4) connecting the second precharger input terminal and the second precharger output terminal (Paragraph 0043); a switchable high ohmic path 
but does not disclose a load control unit configured to measure a total voltage between the first precharger output terminal and the second precharger output terminal as a measured total voltage and to switch on the high ohmic path and switch off the low ohmic path if the measured total voltage is below a first threshold voltage and to switch on the low ohmic path if the measured total voltage is equal or above the first threshold voltage or above a higher second threshold voltage, the first threshold voltage and the second threshold voltage being set below a nominal voltage applicable to the first precharger input terminal and the second precharger input terminal; a third precharger output terminal configured to connect a middle tap of the two series capacitors; and a balance control unit configured to measure a first voltage between the first precharger output terminal and the third precharger output terminal and a second voltage between the third precharger output terminal and the second precharger output terminal, to detect an imbalance of the first and the second voltage, and to individually control currents through the first precharger output terminal and the second precharger output terminal, wherein a current through the first precharger output terminal is higher than a current through the second precharger output terminal if the first voltage is lower than the second voltage and vice versa, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Lindsay.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896